Citation Nr: 1706651	
Decision Date: 03/03/17    Archive Date: 03/16/17

DOCKET NO.  09-43 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office St. Paul, Minnesota Restricted Access Claims Center


THE ISSUE

Entitlement to service connection for an eye disorder, secondary to service-connected diabetes mellitus, type II, on the basis of substitution and to include for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Comninos, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to August 1970, and in the Army National Guard in June of 1987.  He died in April 2016, and the appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied service connection for an eye disorder.  The claim is now under the jurisdiction of the St. Paul, Minnesota Restricted Access Claims Center (RACC).  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013; a transcript of that hearing is associated with the claims file.  

In October of 2013, the Board reopened the Veteran's claim for an eye disorder, and remanded that claim for further development.  The Board again remanded the claim for further development in October of 2014.  In December of 2015, the Board remanded the Veteran's claim for a VA examination of his claimed eye disorder.  A Supplemental Statement of the Case was issued in February of 2016, and the claim was returned to the Board in early April 2016.

In April of 2016, during the pendency of this appeal, the Veteran passed away.  Thereafter, in an August 2016 decision, the RO determined that substitution by the Veteran's surviving spouse was appropriate.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's diagnosed eye disorders are not etiologically related to service or to his service-connected diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral eye disorder, to include as secondary to service connected diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In this case, the Veteran's bilateral eye disabilities, variously diagnosed as cataracts, macular degeneration, capillary hemangioma, and drusen, are not considered "chronic diseases" listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Service connection may also be established on a secondary basis for a disability shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service-connected disability or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997);  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of the testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. a 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The appellant asserts that the Veteran had a bilateral eye disability that was related to his service connected diabetes mellitus. 

A review of the Veteran's service treatment records reveals no complaints or treatment for diabetes mellitus.  However, records do reflect reports of eye trouble as early as August of 1968.  The same eye trouble is noted in 1969 and 1970 in-service treatment notes, with a diagnosis of defective near and distant vision, which was corrected with glasses.  

Following separation from service, the record shows that the Veteran was first diagnosed with diabetes mellitus in January of 2001. 

At a functional screening exam in May of 2000, the Veteran was found not to have eye disease, and no history of diabetes.  The first noted instance of eye disease came in a diabetic optometry examination in January of 2001, reflecting a diagnosis of mild age-related cataracts.  The doctor also mentioned the Veteran's diabetes mellitus, and specifically stated that the Veteran did not have diabetic retinopathy.   

In February of 2003, the Veteran again presented to a VA facility for another optometry examination, complaining of blurry vision without glasses.  The aforementioned visit revealed a diagnosis of age-related macular degeneration, and again noted diabetes mellitus without retinopathy, age-related cataracts, and conjunctival hemangioma.  The aforementioned findings were confirmed in follow-up eye examinations in August of 2003, June of 2004, and June of 2006, all of which noted the same diagnoses. 

In August of 2011, the Veteran again presented to a VA facility for an optometry visit.  The doctor noted that in addition to the Veteran's age-related macular degeneration, cataracts, capillary hemangioma and diabetes mellitus without retinopathy, the Veteran had optic nerve drusen.  

In view of the Veteran's claim for service connection for a bilateral eye disorder secondary to diabetes mellitus, at the same time the Board granted service connection for diabetes mellitus in December 2015, the Board remanded the secondary service connection claim for a VA examination to assess the etiology of said eye disorders. 

The Veteran presented for his VA examination in January of 2016.  The examiner reviewed the Veteran's entire claims file, including his in-service and post-service treatment records.  The examiner noted the Veteran's diagnosed eye conditions, including age-related macular degeneration, cataracts, and optic nerve drusen.  The examiner opined that the etiology of the macular degeneration and cataracts are both age-related changes to the macula and are not secondary to service or diabetes.  The examiner also opined, based on medical literature, that the Veteran's optic nerve head drusen were less likely than not related to the Veteran's diabetes mellitus or service.  Based on the same medical literature describing the nature and etiology of the Veteran's eye conditions, the examiner explained it is less likely than not that any bilateral eye condition was caused or aggravated by the service-connected diabetes mellitus.  

Pertinently, the VA examiner concluded that there was no ocular manifestation of diabetes.

First, in terms of the issue of direct service connection, the Board finds that the opinion in the January 2016 VA DBQ is highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's claims files, and it is accompanied by a sufficient explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In addition, the Veteran's eye diagnoses- cataracts, macular degeneration, capillary hemangioma and drusen- were not shown in the record until over a decade after his discharge from active service.  This lengthy period of time is a factor that weighs against the Veteran's claim for service connection on a direct incurrence basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, the Veteran's cataracts, macular degeneration, capillary hemangioma, and drusen have not been associated by any competent medical opinion with his active service.  Accordingly, service connection on a direct basis is not warranted. 

With respect to the appellant's theory of secondary service connection to the Veteran's diabetes, the evidence of record is also against the claim.  

In particular, the opinions in the January 2016 DBQ weights against the claim.  The VA opinion is considered highly probative, as it is the most recent opinion of record, is shown to have been based on a review of the Veteran's claims file, and is are accompanied by sufficient explanations and findings.  Prejean; Neives- Rodriguez.  Specifically, the examiner concluded that the Veteran's eye disorders involved independent diagnoses from his service-connected diabetes mellitus.  The examiner stated that the Veteran's cataracts are developmental problems which are not related to his military service.  In addition, the examiner explained that drusen and cataracts are the result of the Veteran's normal aging process.  

Significantly, the most probative and competent evidence of record does not relate any of the Veteran's eye disabilities to his military service.  Therefore, given the evidence of record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits....");  Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility);  Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).  Accordingly, the Board finds that the preponderance of the evidence is also against the claim on a secondary basis.  See 38 C.F.R. §  3.310 .

The only evidence linking his eye disabilities to his military service are the appellant's own assertions that his eye disorders are related to his service-connected diabetes.  The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1377).  In this case, the causes of the Veteran's eye disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's eye conditions.  The Veteran was competent to relate symptoms of his current eye disabilities that he experienced, but he was not competent to diagnose or opine on whether there was a link between the current bilateral eye disability and service and appellant also cannot do so because such conclusions required specific, highly specialized, medical knowledge and training regarding some unseen and complex processes of the eyes, knowledge of the various risk factors and causes of eye disorders, specific clinical testing for these eye conditions, and knowledge of likely date of onset and ranges of progression of eye disorders that neither the Veteran previously nor appellant currently is shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL is too "medically complex" for lay diagnosis based on symptoms);  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis). 

For these reasons, the Board finds that the weight of the most competent and probative evidence is against a finding of a relationship between any of the Veteran's diagnosed bilateral eye disabilities and his active military service or service-connected disability.  Although the Board is sympathetic to the appellant's claim, for the above reasons, the preponderance of the evidence is against the claim for service connection for a bilateral eye disability, and the appeal must be denied.


                                  Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).
      
Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317  (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  The Board finds that the duty to assist the appellant has also been satisfied in this case.  The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by the RO and the Board in connection with the claim.  The appellant has not identified any other outstanding records that are pertinent to the issue currently on appeal.
      
In addition, the Board finds that the VA medical opinion obtained in January 2016 is adequate with regard to the issue on appeal, as the opinion was predicated on a full reading of the service treatment records and the VA medical records contained in the Veteran's claims file.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The physician considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

Further, the Board is aware that this appeal was previously remanded by the Board in December 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested that the Agency of Original (AOJ) forward the Veteran's claim file to an appropriate VA examiner to obtain a medical opinion as to the nature and etiology of any current eye disability. 

Here, as noted, a VA medical examination was obtained in January of 2016, which followed the particular instructions included in the Board's prior remand for further development.

Under the circumstances, the Board finds that there has been substantial compliance with its December 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).




ORDER

Service connection for bilateral eye disability, secondary to service-connected diabetes mellitus, type II, on the basis of substitution and to include for accrued benefits purposes, is denied. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


